Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The arguments filed Aug. 9, 2021 are acknowledged and have been fully considered.  Claims 1, 2, 6-12, 14, 18, 22, 24-27, and 29 are now pending.  Claims 3-5, 13, 15-17, 19-21, 23, 28, and 30 are cancelled; no claims are amended or added herein; claims 6-10, 14, 22, 27, and 29 are withdrawn.  Claims 1, 2, 11, 12, 18, and 24-26 are now under consideration.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1, 2, 11, 12, 18, and 24-26 under 35 U.S.C. 103(a) are maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 11, 12, 18, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISHIHARA (US 2007/0077286; Pub. Apr. 5, 2007), POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008), and DE VRINGER (US 5,667,800; Issued Sep. 16, 1997).  
Ishihara discloses drug-containing nanoparticles for external application to the skin (title; abstract; [0013], [0045], [0064]; Examples).  Ishihara teaches that the nanoparticles permeate the skin when applied for transdermal administration ([0045]).  The particles are made by combining a drug with medium or long-chain organic compounds having a negative ion residue (e.g., fatty acids), such as oleic acid and myristic acid ([0020]-[0022], [0054]; claim 5).  Fatty acids are preferred as the medium/long-chain organic compounds, and oleic acid and myristic acid are taught as particularly preferred ([0054]).  Ishihara teaches that the drug-containing nanoparticles may be used to deliver antibiotics ([0030], [0033], [0048]; claims 13, 16).  Ishihara teaches the use of polyethylene/propylene glycol, which may be attached to the lipids used to make the nanoparticles ([0027], [0056], [0065]).  Ishihara teaches emulsions ([0104], [0106]), but does not do so with sufficient specificity to read on the instant limitation regarding suspension in an emulsion.  Ishihara does not teach taurolidine.  
However, Polaschegg teaches taurolidine formulations for the treatment of local bacterial infections, such as topical application to the skin (title; abstract; [0017], [0024], [0039], [0042]; claim 2).  Polaschegg teaches that taurolidine is capable of diffusion through skin, unlike many antibiotics.  Further taurolidine is an old bactericidal agent with a broad spectrum of antimicrobial activity including Gram positive and Gram negative bacteria and fungi, and is characterized by a unique array of attributes including low toxicity and high safety margin, neutralizing activity against endotoxins, and anti-adherence properties.  Taurolidine has been tested for its antimicrobial action against most clinically significant bacteria and is an effective agent against substantially all of the most clinically significant bacteria.  Furthermore, and significantly, substantially no evolution of bacterial resistance has been observed in more than 25 years of clinical trials ([0006], [0039]).  Polaschegg teaches the taurolidine may be formulated as microparticles such as liposomes (abstract; [0026], [0045], [0059], [0121]; claims 2, 28).  Polaschegg teaches the use of topical gels, which may be based on PEG ([0039], [0066], [0172]; claims 12, 35).  This teaching reads on the limitation that the carrier comprises polyethylene glycol.  
Regarding the new limitation that the taurolidine and the lipophilic excipient are suspended in an emulsion, it would have been prima facie obvious to one of ordinary skill in the art have prepared a topical ointment or lotion as an emulsion containing the lipid nanoparticles of Ishihara suspended therein.  Specifically, De Vringer discloses topical preparations containing a suspension of lipid particles (title; abstract).  The lipid particles of De Vringer have a particle size of between 50-1000 nm, preferably 100-400 nm, most preferably between 150-300 nm (col. 3, lines 25-28).  Notably, this is nearly identical to 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used taurolidine as the antibiotic in Ishihara's nanoparticulate delivery system.  One would have been motivated to do so to prepare a topical antimicrobial skin treatment formulation having the known advantages of taurolidine (per Polaschegg).  One would have had a high expectation of success since Polaschegg teaches taurolidine as an advantageous antimicrobial for this exact use that can penetrate the skin.  Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use either or both of the most preferred lipids taught by Ishihara to form the nanoparticles.  One would also have found it obvious to formulate the taurolidine containing lipid nanoparticles as a suspension in an emulsion.  One would be motivated to do so since De Vringer teaches that emulsions (such as ointments and lotions) are known for topical application to the body, specifically for lipid nanoparticle-containing formulations intended to deliver medicaments into the skin.  In doing so, one would expect the advantages of occlusive ointments/lotions per De Vringer, including a reduction in water loss through the 
Regarding claims 11, 12 and 24-26, these claims merely recite properties and/or the intended outcome of the composition.  No patentable distinction is imposed by an intended use or result unless some structural difference is required to perform the use or to achieve the result.  See MPEP 2111.04.  The claim is directed to a product and, as evidenced by the instant specification, the capacity to achieve the recited result during use is conferred by the lipophilic excipient.  Since the prior art teaches the elected species of lipophilic excipient, the compositions suggested by the prior art would be capable of achieving the recited result, absent evidence to the contrary.  
Regarding claim 12, pars. [0005]-[0006] of the instant application state that taurolidine is hydrolysed into active moieties comprising methylol groups.  Therefore taurolidine meets the limitation of claim 12.  

Claims 1, 2, 11, 12, 18, and 24-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over ISHIHARA (US 2007/0077286; Pub. Apr. 5, 2007), POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008), DE VRINGER (US 5,667,800; Issued Sep. 16, 1997), and GARLEN (US 4,831,023; Issued May 16, 1989).  
The teachings of Ishihara, Polaschegg, and De Vringer are presented supra
Garlen discloses water washable vehicles for topical use with pharmaceutical agents (title; abstract).  Garlen teaches the vehicles comprise a high amount of glycol solvent such as a low molecular weight polyethylene glycol (abstract; col. 3, lines 10-14 and 36-39).  Garlen teaches that the vehicles provide a variety of benefits.  For example, the vehicles achieve maximum spreadability upon contact with skin, which is an important factor in patient acceptance of any topical product, they are bacteria and mold resistant, even in the absence of added preservatives, they are non-irritating to the skin, and they form excellent, long-lasting coatings over the treated area (col. 2, lines 3-50).  Further, the vehicles are easy to prepare, enable easy removal from skin and clothing, and also provide a high degree of percutaneous absorption of active, improving therapeutic efficiency (col. 10, lines 17-25).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polyethylene glycol to provide a suitable topical delivery formulation of the nanoparticles of Ishihara.  One would have been motivated to do so since Garlen teaches a variety of benefits for the PEG-containing vehicles, including that they achieve maximum spreadability upon contact with skin, are bacteria and mold resistant, are non-irritating to the skin, and form excellent, long-lasting coatings over the treated area (col. 2, lines 3-50).  Additionally, the vehicles are easy to prepare, enable easy removal from skin and clothing, and also provide a high degree of percutaneous absorption of active, improving therapeutic efficiency (col. 10, lines 17-25).  Further, it is well within the skill of the ordinary artisan to select a known vehicle for the topical delivery of a pharmaceutical preparation.  

Claims 1, 2, 11, 12, 18, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over MIGLIACCIO (US 2017/0224645; Priority to Aug. 8, 2014), LIN (Lin, Y.-T., et al. Clinic. Rev. Allerg. Immunol. (2007), 33; pp. 167-177), HERDEIS (US 2005/0008684; Pub. Jan. 13, 2005), DE VRINGER (US 5,667,800; Issued Sep. 16, 1997), and ROWE (Handbook of Pharmaceutical Excipients, 6th Edition (2009); Edited by Rowe, R. C., et al. pgs. 517-522 and 592-594).  
Migliaccio discloses a mixture containing up to two fatty acids selected from palmitic acid, oleic acid, stearic acid, linoleic acid, alpha-linolenic acid, gamma-linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, azelaic acid and myristic acid, where at least one of said two fatty acids is saturated (title; abstract; [0024]-[0026], [0057], [0105]).  The compositions are for the topical treatment of dermatological inflammatory/allergic skin pathologies such as atopic dermatitis ([0095], [0101], [0106]; Example 1).  Migliaccio teaches the composition is preferably formulated for topical application ([0095], [0101]; Example 1).  
Lin reports on the role of bacterial pathogens in atopic dermatitis (AD) (title; abstract).  Lin teaches that bacteria (e.g., S. aureus) are both a cause and consequence of allergic skin inflammation (abstract; p. 173, 2nd col.).  Lin teaches that antibiotic treatment alone is unable to improve allergic skin inflammation, and therefore recommends combination therapy with anti-inflammatory and antibiotic treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD (abstract; p. 173, 2nd col.; 174, 2nd col.; p. 175).  
Herdeis discloses treatment of skin diseases such as atopic dermatitis (title; abstract; [0038]-[0040]; claim 1; Examples 1-2).  Herdeis teaches taurolidine has been S. aureus and is useful to treat atopic dermatitis ([0010], [0038]-[0040]).  
Regarding the new limitation that the taurolidine and the lipophilic excipient are suspended in an emulsion, it would have been prima facie obvious to one of ordinary skill in the art have prepared a topical ointment or lotion as an emulsion containing the lipid compositions of Migliaccio suspended therein.  Specifically, De Vringer discloses topical preparations containing a suspension of lipid particles, wherein the preparations comprise one or more medicaments outside the nanoparticles (title; abstract; col. 2, lines 18-24).  De Vringer teaches ointments and lotions are emulsions (col. 1, lines 26-30), and that the suspension of lipid nanoparticles in an aqueous liquid can be mixed with an emulsion to form an ointment or lotion (col. 5, lines 13-25).  De Vringer also teaches such lotions and ointments have the advantage of forming an occlusion barrier that reduces water loss through the epidermis resulting in emolliency, better penetration into the skin, and better effectiveness of many medicaments after topical application (col. 1, lines 32-44; col. 3, lines 7-15).  
Although none of Migliaccio, Lin, or Herdeis expressly teach the use of polyethylene glycol, Herdeis, which is drawn to topical taurolidine creams, teaches the use of glycols.  Further, Migliaccio teaches the compositions may comprise excipients ([0075], [0078]-[0079]), such as those in the Handbook of Pharmaceutical Excipients 6th edition (edited by Rowe, et al.) ([0077]).  
Rowe (i.e., the Handbook of Pharmaceutical Excipients 6th edition) teaches that polyethylene glycol is widely used in a variety of pharmaceutical formulations, including inter alia, an ointment base and solvent (p. 517, bottom of 1st col., 2nd col., section 7).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used polyethylene glycol as a base for the compositions of Migliaccio per Rowe.  One would have been motivated to do so since Rowe teaches the common use of these agents for purposes including ointment bases and preservatives.  Thus, using this common pharmaceutical excipient for its known use would be obvious to anyone of ordinary skill in the art.  Further, De Vringer also teaches lotions and ointments have the advantage of forming an occlusion barrier that reduces water loss through the epidermis resulting in emolliency, better penetration into the skin, and better effectiveness of many medicaments after topical application.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used, a mixture of a saturated fatty acid and an unsaturated fatty acid (e.g., myristic acid and oleic acid) as taught by Migliaccio in combination (e.g., an intimate mixture) with taurolidine as an antibiotic agent per Herdeis.  One would have been motivated to do so since Lin recommends combination therapy with anti-inflammatory and antibiotic treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD.  Thus, one would expect the myristic acid and oleic acid components to treat the inflammation of atopic dermatitis per Migliaccio and the taurolidine to treat the bacterial (e.g., S. aureus) infection of atopic dermatitis per Herdeis.  Further, it is well within the skill of the ordinary artisan to select a known antimicrobial agent for its intended prima facie obvious.  See MPEP § 2144.07.  Therefore if an artisan wanted to produce a composition for treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD, one would have been motivated to use a mixture of a saturated fatty acid and an unsaturated fatty acid (e.g. myristic acid and oleic acid) as taught by Migliaccio in combination (e.g., an intimate mixture) with taurolidine as an antibiotic agent per Herdeis.  
Regarding claim 12, pars. [0005]-[0006] of the instant application state that taurolidine is hydrolysed into active moieties comprising methylol groups.  Therefore taurolidine meets the limitation of claim 12.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Ishihara, Polaschegg, Garlen, and Herdeis do not teach suspending the drug-containing nanoparticles in an emulsion (response, pgs. 8, 10-12, and 16).  
However, this deficiency was noted in the prior Office Action and was expressly treated in detail.  Specifically, De Vringer discloses topical preparations containing a suspension of lipid particles having a similar size range to those of Ishihara (title; abstract; col. 3, lines 25-28).  De Vringer teaches ointments and lotions are emulsions (col. 1, lines 26-30), and that the suspension of lipid nanoparticles in an aqueous liquid can be mixed with an emulsion to form an ointment or lotion (col. 5, lines 13-25).  De Vringer also teaches that lotions and ointments have the advantages of forming an occlusion barrier that reduces water loss through the epidermis resulting in emolliency, better penetration into the skin, and better effectiveness of many medicaments after topical application (col. 1, lines 32-44; col. 3, lines 7-15).  Thus, there is ample reason in the prior art to motivate 
Applicants provide a new reference (Misic) along with the instant response, and argue that Misic suggests not all drugs will behave the same with oleic acid (response, pgs. 9-10 and 16).  
However, there are several flaws in applicants' reliance on Misic.  First, Misic is concerned with intestinal drug absorption, which is fundamentally different from the topical formulations of all the cited prior art references (see Misic at the abstract; p. 130, col. 2, last par.).  Ishihara is focused on transdermal or transmucosal drug absorption (see Ishihara at the title and abstract).  Second, and most importantly, Misic never mentions taurolidine.  Rather, Misic only studies two drugs, loratadine and carvedilol, both of which have chemical structures distinct from taurolidine.  One of skill in the art would not even consider Misic relevant to the instant rejections given that Misic is concerned with a completely different field of art (gastrointestinal drug absorption) and completely different drugs, and never mentions taurolidine at all.  However, even if an artisan did look to Misic, the ultimate conclusion taught by the reference is that oleic acid is a novel formulation strategy to deliver poorly soluble basic drugs.  That is, even if Misic was relevant to Ishihara's disclosure (which it is not), Misic never suggests that oleic acid would have any negative effect.  Rather, Misic concludes that oleic acid could be considered a novel formulation strategy to deliver poorly soluble basic drugs (see Misic; Conclusion, p. 132).  Applicants' suggestion that oleic acid would not work with taurolidine is complete speculation, which is unsupported by any evidence (including Misic).  
nd full par. on p. 10 as well as the 2nd par. on p. 16 of the instant response).  To the extent that Misic might suggest some degree of unpredictability in the art, obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any new salt— including those specifically listed in the '909 patent itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
It must be remembered that Polaschegg directly teaches that taurolidine may be 
Applicants argue that De Vringer requires topically effective medicaments (response, pgs. 11 and 17).  
Taurolidine is clearly a topically effective medicament.  Polaschegg establishes this fact by teaching taurolidine formulations for topical application to the skin.  Thus, taurolidine is completely in line with the medicaments required by De Vringer.  
Applicants argue that De Vringer teaches away from a skin-penetrating formulation (response, pgs. 11-12 and 17).  
However, applicants mischaracterize the teachings of Migliaccio.  It is true that De Vringer teaches the disclosed emulsions form an occlusive barrier on the skin.  However, De Vringer teaches that this barrier reduces water loss through the skin (col. 1, lines 35-37).  It is not a barrier that prevents passage of compounds within the composition from passing through the skin as incorrectly argued by applicants.  In fact, De Vringer teaches this explicitly: 
"The resulting desirable cosmetic effect of occlusion is emolliency.  The resulting desirable medical effect of occlusion is a better penetration into the skin and a better effectiveness of many medicaments, incorporated into an occluding emulsion, after topical application of the same." (col. 1, lines 39-44)


Applicants argue that Migliaccio does not teach taurolidine or suspending the drug-containing nanoparticles in an emulsion (response, pgs. 14-15).  
As applicants are aware, these issues were expressly treated in the prior Office Action, and Migliaccio is not required to teach what is taught by the other references.  Lin and Herdeis motivate the selection of taurolidine for the treatment of diseases such as atopic dermatitis.  De Vringer motivates the use of suspensions in emulsions.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants argue that Lin does not teach taurolidine (response, p. 15).  
Lin motivates the use of combination therapies including antibiotics in the treatment of atopic dermatitis (AD).  The use of a different antibiotic (e.g., such as taurolidine as taught by Herdeis amounts to no more than combining prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.  
Applicants argue that Herdeis does not teach oleic and myristic acids (response, p. 16).  
Migliaccio teaches the combination of oleic acid and myristic acid.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Summary/Conclusion
Claims 1, 2, 11, 12, 18, and 24-26 are rejected; claims 3-5, 13, 15-17, 19-21, 23, 28, and 30 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658